Citation Nr: 0205139	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-32 488A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals October 1990 decision which denied 
an appeal for entitlement to disability benefits under the 
provisions of 38 U.S.C. § 351 (former 38 U.S.C.A. 
§ 1151) for quadriplegia, secondary to radiation myelitis.


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


INTRODUCTION

The moving party (also referred to as the "veteran") had 
active service from April 1951 to January 1955.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
the motion for revision or reversal on the grounds of CUE in 
an October 1990 Board decision, in which the Board denied the 
appeal for entitlement to disability benefits under the 
provisions of 38 U.S.C. § 351 for quadriplegia, secondary to 
radiation myelitis. 

In February 2001, the Board issued a decision on the motion 
for revision or reversal on the grounds of CUE in an October 
1990 Board decision.  The February 2001 Board decision was 
subsequently vacated by a June 2001 order of the United 
States Court of Appeals for Veterans Claims (Court), and the 
case was remanded to the Board.  The unopposed Appellee's 
Motion for Remand supporting the Court's order reflects that 
the February 2001 Board decision was vacated and remanded for 
readjudication for a finding or discussion as to the 
applicability to this case of the Veterans Claims Assistance 
Act of 2000 (VCAA), which was enacted during pendency of the 
appeal.  Subsequent to the Court's June 2001 order, in August 
2001, in Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001), the Court held that the Veterans Claims Assistance 
Act of 2000 is not applicable to motions for revision or 
reversal on the basis of CUE in prior Board decisions.  


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to this motion for 
revision or reversal on the basis of CUE in a prior Board 
decision.  

2.  The October 1990 Board decision that denied an appeal of 
entitlement to disability benefits under the provisions of 
38 U.S.C. § 351 for quadriplegia, secondary to radiation 
myelitis, was adequately supported by the evidence then of 
record and was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in 
October 1990, were not before the Board in October 1990, or 
that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error. 




CONCLUSIONS OF LAW

1.  The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 do not apply to motions for 
revision or reversal on the basis of CUE in prior Board 
decisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
Supp. 2001); 
38 C.F.R. §§ 20.1402, 20.1403(b) (2001); Livesay, 15 Vet. 
App. at 178-79; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 

2.  The Board's October 1990 decision to deny the claim of 
entitlement to disability benefits under the provisions of 
38 U.S.C. § 351 for quadriplegia, secondary to radiation 
myelitis, is not clearly and unmistakably erroneous.  38 
U.S.C.A. 
§ 7111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.1400-20.1411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000

Subsequent to the Court's June 2001 order in this veteran's 
case vacating and remanding a February 2001 Board decision 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000, in August 2001, the Court held that the Veterans 
Claims Assistance Act of 2000 is not applicable to motions 
for revision or reversal on the basis of CUE in prior Board 
decisions.  Livesay at 178-79.  The Court noted that, in CUE 
claims, further development of the evidence now could not 
change the prior Board decision, which must be based upon the 
evidence of record at the time of the prior Board decision.  
The Court held that CUE claims are not conventional appeals, 
but are "fundamentally different from any other kind of 
action in the VA adjudicative process"; a CUE claims is not 
a "claim for benefits," but is a request for a revision of 
a previous decision.  The Court further reasoned that a 
request for revision of a previous decision on the basis of 
CUE is not an "application" or "claim for any benefit 
under the laws administered by the Secretary," so the person 
making the request for revision is not a "claimant."  The 
Court also noted in support of its decision that, in the 
implementing regulations regarding CUE claims in Board 
decisions, several of the claimant-friendly provisions 
generally applicable to the adjudication of VA benefits 
claims do not apply to CUE.  The Court concluded that "there 
is nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  Id.  For these 
reasons, the Board now finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 do not apply to motions for revision or reversal on the 
basis of CUE in prior Board decisions.  See Sabonis, 6 Vet. 
App. at 430 ("where the law and not the evidence is 
dispositive," the claim should be denied because of lack of 
legal entitlement under the law).

II.  CUE in an October 1990 Board Decision

The moving party argues that there was CUE in the October 
1990 Board decision, which denied a claim of entitlement to 
disability benefits under the provisions of 38 U.S.C. § 351 
for quadriplegia, secondary to radiation myelitis.  
Historically, the record shows that the veteran received 
radiation therapy at the Radiation Therapy Treatment Center 
of the University of Oklahoma Hospital and Clinics in 
Oklahoma City, Oklahoma, in June and August 1980, pursuant to 
a sharing agreement between the University of Oklahoma and 
VA.  In the October 1990 decision, the Board denied the claim 
of entitlement to benefits under 38 U.S.C. § 351 on the basis 
that the University of Oklahoma had not acted as an agent of 
VA in providing the veteran with radiation treatment.  The 
moving party, including through his representative, argued 
that radiation therapy received under VA "auspices" for a 
left tonsillar squamous cell carcinoma in June and August 
1980 resulted in paralysis.  At that time, the record showed 
that the veteran developed a transverse myelopathy of the 
sixth cervical vertebra, which was the proximate cause of 
resulting quadriplegia.  Some medical evidence of record 
suggested a causal link between the veteran's radiation 
therapy and the resulting quadriplegia.  

Subsequently, in an August 1998 decision, the Board granted 
the claim and awarded compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include 
transverse myelopathy and quadriplegia, as a result of a 
sharing agreement between the Department of Veterans Affairs 
and the University of Oklahoma.  Thereafter, the moving party 
and his representative filed a motion seeking review of the 
October 1990 Board decision on the basis of CUE. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
the provision of 38 C.F.R. § 20.1404(b) which required denial 
of a motion that did not clearly and specifically allege CUE 
of fact or law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error, was invalid because, when read in 
conjunction 38 C.F.R. 
§ 20.1409(c), it operated to prevent Board review of certain 
CUE claims contrary to the requirement of the statutory 
provision of 38 U.S.C.A. § 7111(e), which provided that a CUE 
claim was to be decided by the Board on the merits.  Disabled 
American Veterans v. Gober, 234 F.3d 682 (2000).  However, 
the Federal Circuit found that the other CUE rules were 
validly issued in compliance with applicable rulemaking 
procedures and were not arbitrary, capricious, or contrary to 
law.  The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 U.S.C.A. § 7111(e).  

Section 20.1403 of the Code of Federal Regulations addresses 
what constitutes CUE and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Prior decisions issued by the Court with regard to the issue 
of CUE in a RO rating decision provide guidance with regard 
to determining whether CUE exists in a Board decision.  As 
stated by the Court, in order for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that, with respect to prior final 
rating decisions, the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In this case, in an October 1986 rating decision, the RO 
denied compensation under 38 U.S.C.A. § 351 on the basis that 
the development of transverse myelopathy, with loss of use of 
both hands and feet, and loss of bowel and bladder function, 
was not the result of negligent, substandard, or faulty 
treatment by VA.  Thereafter, the veteran timely perfected an 
appeal which resulted in an April 1988 decision of the Board 
which did not reach the question of whether fee-basis 
radiation therapy at the University of Oklahoma Hospital and 
Clinics, under contract with VA, was negligent or otherwise 
involved fault, but rather denied the claim on the basis that 
the private treatment of the veteran did not constitute 
treatment by VA, because treating personnel were not 
employees or agents of VA.  Upon the veteran's motion, 
reconsideration of the Board's April 1988 decision was 
granted.  In an October 1990 decision, a reconsideration 
panel of the Board affirmed the denial of compensation under 
§ 351, by finding that the University of Oklahoma had not 
acted as an agent of VA.  

Thereafter, the Court in 1991 in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), and the United States Supreme Court in 1994 
in Brown v. Gardner, 513 U.S. 115 (1994), held that VA's 
promulgation of 38 C.F.R. § 3.358(c), the regulation 
requiring a showing of negligence or other fault by VA for a 
grant of compensation under 38 U.S.C.A. § 1151, was ultra 
vires.  In light of this holding, the VA Secretary sought an 
opinion from the Attorney General regarding the scope of any 
exclusions from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding regarding § 1151 
can be interpreted as indicating that § 1151 excludes from 
coverage only those injuries that are certain, or perhaps the 
very nearly certain, result of proper medical treatment.  

In March 1995, the veteran's representative asserted a claim 
for compensation for additional disability under 38 U.S.C.A. 
§ 1151 in view of the Gardner decision.  In a May 1995 rating 
decision, the RO denied the veteran's claim as not well 
grounded.  The veteran timely perfected an appeal which 
resulted in an August 1998 decision of the Board.  Prior to 
the issuance of the August 1998 Board decision, in March 
1997, the Acting Chairman of the Board requested an opinion 
from VA's General Counsel regarding the legal implications of 
the sharing agreement between VA and the University of 
Oklahoma.  The General Counsel held that, under the 
circumstances of the veteran's case, involving a claim filed 
prior to October 1, 1997, benefits could be paid under former 
38 U.S.C.A. § 1151 for injuries resulting from the veteran's 
treatment at a non-VA facility, pursuant to a sharing 
agreement under 38 U.S.C.A. § 8153, concerning mutual use or 
exchange of use of specialized medical resources by VA and 
non-VA health care facilities.  VAOPGCCONCL 6-98.  

Upon receipt of the General Counsel opinion and a thorough 
review of the evidence, the Board issued a decision in August 
1998 granting an appeal for compensation under the provisions 
of 38 U.S.C.A. § 1151.  In the August 1998 decision, in 
addition to discussing the General Counsel opinion, the Board 
also noted that, pursuant to Gardner, the veteran was not 
required to show negligence or fault in order to recover 
under 38 U.S.C.A. § 1151.  The Board also pointed to relevant 
medical evidence dated in August 1986.  This evidence 
reflected that it was entirely possible that part of the 
veteran's spinal cord had received more than 5250 ionizing 
radiation units (rads) during the radiation treatment and 
that radiation tolerance of the spinal cord is generally 
limited to approximately 4940 rads with individual tolerance 
levels tending to vary.  As such, the Board held in pertinent 
part that:

[r]ecords of the University of Oklahoma 
Hospitals show that the veteran was 
evaluated for radiation therapy on June 
25, 1980, and it was noted that 
"benefits and risks (were) explained to 
patient, who agreed to undergo 
treatment."  However, there is no 
indication in the veteran's medical 
records that the treating physicians 
contemplated the result, which occurred 
or stated that the additional disability, 
which the veteran sustained, had been 
foreseeable.  Moreover, there is no clear 
medical evidence that myelopathy and 
quadriplegia were certain, or nearly 
certain results of the radiation 
treatment.  Under the circumstances, the 
Board is compelled to conclude that 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 is 
established for the additional disability 
resulting from the radiation treatment in 
question.  

Accordingly, the veteran's claim was granted by the August 
1998 Board decision. 

The relevant evidence before the Board at the time of the 
October 1990 decision, rendered by a reconsideration panel, 
included service medical records and post-service medical 
records, including a copy of the sharing agreement between VA 
and the Radiation Therapy Treatment Center of the University 
of Oklahoma Hospital and Clinics for the period from October 
1979 to September 1987, treatment records from the Radiation 
Therapy Treatment Center, and statements from the director of 
VA radiology service dated in March and August 1986.  

At the time of the October 1990 Board decision, the law 
provided for payment of compensation for additional 
disability or death in the same manner as in cases of 
service-connected disability or death, where such additional 
disability or death resulted from injury, or aggravation of 
an injury caused by VA hospitalization, medical or surgical 
treatment, or examination.  38 U.S.C.A. § 351.  Further, 
38 C.F.R. §3.358(c)(3) provided that compensation was not 
payable for the contemplated or foreseeable results of 
approved medical or surgical care properly administered, no 
matter how remote, where the evidence failed to show that 
additional disability or death was the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment or other instances which indicated fault on the part 
of VA.  Compensation was payable for the occurrence of an 
accident (unforeseen or untoward event) which caused 
additional disability or death which was the proximate result 
of VA hospitalization, medical, or surgical care.  

The Board had access to all relevant evidence at the time of 
the October 1990 decision and determined that there was no 
evidence to show that there was anything "unforeseen or 
untoward" with respect to the treatment the veteran received 
at the University of Oklahoma.  Further, there was a medical 
opinion of record which indicated that the veteran's ensuing 
myelitis was an unfortunate complication necessary for the 
effected cure and would likely have occurred wherever such a 
treatment regimen had been afforded.  

In the October 1990 decision, the Board indicated that it was 
in fact unnecessary to discuss the presence or absence of 
substandard care that the veteran may have received during 
his treatment at the University of Oklahoma, as the sharing 
agreement between VA and the University of Oklahoma did not 
give rise to an "agency relationship."  Specifically, the 
sharing agreement provides that "[t]he Contractor [the 
University of Oklahoma] shall be fully responsible for the 
care and well being of beneficiaries of the Veterans 
Administration while in [t]his facility."  Noting that 
treatment was in a private facility by non-VA personnel, and 
considering the extent to which control was exerted by VA in 
the operational activities of the contract facility, the 
Board interpreted this clause as not giving rise to an agency 
relationship between VA and the University of Oklahoma.  The 
clause making the University of Oklahoma "fully responsible 
for the care and well being of [VA] beneficiaries" 
constitutes some evidence, of record at the time of the 
October 1990 Board decision, that VA did not have the power 
to control the contractor's day-to-day operations or to 
control the detailed physical performance of the contractor.  
For this reason, the Board concluded in October 1990 that 
there was no agency relationship, so that the veteran did not 
suffer an injury or aggravation of an injury as the result of 
hospitalization or medical or surgical treatment at a VA 
facility.  

Based on a review of the aforementioned law and pertinent 
facts, the Board now concludes that, in the October 1990 
decision, the Board then appropriately applied the law in 
effect in October 1990 to the relevant facts.  A subsequent 
change in law or liberalizing interpretation of the law or 
regulation - in this case, a 1991 Court case, a 1995 Attorney 
General opinion, or an April 1998 VA General Counsel 
conclusive opinion - may not be considered in a determination 
of CUE in the October 1990 Board decision under review; 
review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b).
 
The Board also notes that the argument raised by the moving 
party relates to the interpretation and evaluation of the 
evidence.  In this respect, the moving party has raised a 
generic allegation of error concerning the October 1990 Board 
decision, which does not rise to the level of CUE.  The 
moving party alleges that the decision was the product of 
error essentially because the Board failed to concede that 
there was an agency relationship between VA and the 
University of Oklahoma.  Instead, based on the evidence of 
record, including the sharing agreement itself, the Board 
concluded that the University of Oklahoma was not an agent of 
VA.  The moving party's argument is an example of 
disagreement as to how the evidence was interpreted and 
evaluated and, as such, cannot constitute a basis for a 
finding of CUE.  38 C.F.R. § 20.1403(d)(3); see also Luallen, 
supra.  Clearly, once the General Counsel established that 
there was an agency relationship between the University of 
Oklahoma and VA, and that the veteran could be entitled to 
benefits for injuries resulting from treatment in a non-VA 
facility pursuant to a sharing agreement, the veteran's claim 
was granted.  However, prior to the April 1998 General 
Counsel opinion, the question of agency was in dispute and 
the sharing agreement was subject to interpretation.  As 
such, there was some objective evidence of record to support 
the Board's October 1990 conclusion that an agency 
relationship did not exist.  As there was some evidence to 
support the Board's conclusion in its October 1990 decision 
that an agency relationship did not exist between VA and the 
University of Oklahoma, the Board did not fail "to comply 
with the statute allowing compensation for disabilities 
resulting from VA contractual care providers," as alleged by 
the veteran's representative in a May 2002 brief.  

The October 1990 Board decision specifically indicated that, 
because the basis of the decision turned on its finding that 
no VA treatment was in fact rendered (finding that the 
private facility was not an agent of VA), there could be no 
award of benefits under the provisions of 38 C.F.R. § 3.358.  
As the previous discussion reflects, the October 1990 Board 
decision mentioned that it did not need to discuss the 
question of standard of care because, as there was no VA 
treatment, the decision did not turn on the question of 
whether additional disability resulted from VA treatment.  
The October 1990 Board decision specifically indicated that, 
because the basis of the decision turned on its finding that 
no VA treatment was in fact rendered (finding that the 
private facility was not an agent of VA), there could be no 
award of benefits under the provisions of 38 C.F.R. § 3.358.  

In a May 2002 brief, the veteran's representative added the 
contention that the Board's October 1990 decision (denial of 
his application for compensation pursuant to 38 U.S.C. § 351) 
"did not provide the due process in response to the 
provisions of 38 C.F.R. § 3.358(c)(3) . . . allowing for 
compensation for 'unforeseen' consequences of care."  The 
October 1990 Board decision specifically included the text 
and citation of 38 C.F.R. § 3.358(c)(3), as had an April 1988 
Board decision before it, thus placing the veteran on notice 
of the evidentiary requirements to prevail on a claim for 
compensation for additional disability.  As for this 
allegation of legal error based on failure of due process, in 
its discussion and evaluation, the October 1990 Board 
decision addressed this aspect of the claim by its 
determination that the evidence did not show anything 
"untoward with respect to the treatment provided" and 
"that the ensuing myelitis was an unfortunate complication 
necessary for the effected cure, and would likely have 
occurred wherever such a treatment regimen had been 
afforded."  In order to prevail on a claim for compensation, 
such a showing of accident or unforeseen consequences or 
untoward event (or VA fault, discussed below) was required 
under § 351 and § 3.358(c)(3).  Moreover, as a determination 
of whether an accident (unforeseen, untoward event) occurred 
was not the basis of denial of the October 1990 Board 
decision, application of 38 C.F.R. § 3.358(c)(3) by the Board 
would not "have manifestly changed the outcome" of the 
October 1990 Board decision when it was made.  As the outcome 
of the October 1990 decision would not have manifestly 
changed by any additional discussion of accident or 
unforeseen consequences, this "due process" contention of 
legal error does not constitute CUE.  

In the May 2002 brief, the veteran's representative also 
added the contention that the Board's October 1990 decision 
(denial of his application for compensation pursuant to 
38 U.S.C. § 351) "failed to comply with the statute allowing 
compensation for disabilities resulting from VA contractual 
care providers," and that this failure "deprived the 
veteran of due process in response to that part of the 
regulation that permitted compensation for such disability 
without a finding of 'fault' on the part of VA."  With 
regard to this contention, as the analysis above reflects, 
the evidence does not demonstrate that, in October 1990, the 
Board "failed to comply with the statute allowing 
compensation for disabilities resulting from VA contractual 
care providers."  Although the Board's October 1990 
interpretation of the sharing agreement and applicable laws 
and regulations is not consistent with the subsequently 
issued 1998 VA General Counsel conclusive opinion, a 
subsequent change in law or liberalizing interpretation of 
the law or regulation may not be considered in a 
determination of CUE in the October 1990 Board decision under 
review; review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b).  As such, there 
could have been no "due process" violation which flowed 
from the October 1990 Board decision. 

The October 1990 Board decision, as did the April 1988 Board 
decision before it, specifically included the text and 
citation to 38 C.F.R. § 3.358(c)(3), which included notice to 
the veteran of the provisions pertaining for compensation if 
"additional disability or death proximately resulted through 
carelessness, negligence, lack of proper skill, error in 
judgment or other instances of indicated fault on the part of 
[VA]."  As for this allegation of legal error based on 
failure of due process, in its discussion and evaluation, the 
October 1990 Board decision addressed this "fault" aspect 
of the claim by its determination "that the ensuing myelitis 
was an unfortunate complication necessary for the effected 
cure, and would likely have occurred wherever such a 
treatment regimen had been afforded."  For a claim for 
compensation based on a "fault" theory or aspect of 
compensation claims under the provisions of § 351 and § 
3.358(c)(3) to have been granted, as alleged by the veteran's 
representative in May 2002, evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or other 
instances of indicated fault on the part of VA would have 
been required.  No such evidence was of record.  Even if the 
Board had concluded in the October 1990 decision that there 
was an agency relationship, there was still no evidence of 
record to show that the veteran's quadriplegia was the result 
of a substandard element of medical care or fault on the part 
of the medical providers.  As there was no evidence of such 
VA fault of record in October 1990, the evidence of record at 
that time does not demonstrate that the outcome (grant of 
compensation) would manifestly have been different.  As such, 
based on the evidence of record at the time of the October 
1990 Board decision, the moving party has not established 
that the October 1990 Board decision should be revised or 
reversed on the basis of CUE.  

The representative requested in the May 2002 brief that the 
Board decision be vacated pursuant to 38 C.F.R. § 20.904.  
That regulatory provision, however, by its own terms applies 
only to "[a]n appellate decision" from an agency of 
original jurisdiction to the Board.  A motion for reversal or 
revision on the basis of CUE in a prior Board decision is not 
an "appellate decision [that] may be vacated by the Board" 
as contemplated by 38 C.F.R. § 20.904.  The Board's 
regulatory authority under 38 C.F.R. § 20.904 to issue a 
final decision "on such appeals" from the agency of 
original jurisdiction derives from 38 C.F.R. § 38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 2001) (decisions promulgated by 
the delegated authority of the VA Secretary under 38 U.S.C.A. 
§ 511 are subject to "one review on appeal").  The 
allegation of CUE in a Board decision, including CUE on the 
basis of a due process violation (legal error), is instead 
controlled by the provisions of 38 U.S.C.A. § 7111 and 
implementing regulations at 38 C.F.R. §§ 20.1400-20.1411.  

For these reasons, the Board finds that the evidence does not 
demonstrate that there was legal or factual error which, had 
it not been made, would have manifestly changed the outcome 
of the Board's October 1990 decision to deny an appeal for 
entitlement to disability benefits under the provisions of 
38 U.S.C. § 351 (former 38 U.S.C.A. § 1151) for quadriplegia, 
secondary to radiation myelitis.  The October 1990 Board 
decision was consistent with and supported by the law then 
applicable for determining eligibility for compensation under 
38 U.S.C. § 351 for quadriplegia, secondary to radiation 
myelitis.  38 U.S.C. § 351; 38 C.F.R. § 3.358(c)(3).  
Therefore, the Board now finds that the October 1990 denial 
of compensation under the provisions of 38 U.S.C. § 351 was 
supported by the evidence then of record and did not involve 
CUE.   Consequently, the motion regarding CUE with respect to 
the October 1990 Board decision must be denied.  


ORDER

The motion for reversal or revision of the October 1990 Board 
decision on the grounds of CUE is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


